DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,757,529. Although the claims at issue are not identical, they are not patentably distinct from each other because despite the methods/systems being for treating an inflammatory condition vs reducing the risk of a thrombotic event, the actual steps are the same. Further, the range of less than 30 mg anticipates the range of less than 81 mg. 
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395. Although the claims at issue are not identical, they are not patentably distinct from each other because despite the methods/systems being for treating an inflammatory condition vs reducing the risk of a thrombotic event, the actual steps are the same. Further, the range of less than 60 mg anticipates the range of less than 81 mg. 
s 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 11, 12 of U.S. Patent No. 10,149,823. Although the claims at issue are not identical, they are not patentably distinct from each other because despite the methods/systems being for treating an inflammatory condition vs reducing the risk of a thrombotic event, the actual steps are the same. Further, the range of less than 40 mg, less than 30 mg anticipates the range of less than 81 mg. 
Claim 21-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 3, 12, 13 of copending Application No. 15/701,257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because despite the methods/systems being for treating an inflammatory condition vs reducing the risk of a thrombotic event, the actual steps are the same. Further, the range of less than 80 mg, less than 75 mg anticipates the range of less than 81 mg. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 21-26 and 29-34 are objected to because of the following informalities:  
Claims 22-26 all recite “an amount” but depend from claim 21 which recites “the amount”. 
Claims 21 and 29 recites “the step” in line 2. This should read “a step”.
Claims 22-28 and 30-35 are objected to due to their dependencies on claims 21 or 29.
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the amount”. There is no antecedent basis for this claimed limitation. Claims 22-26 are rejected due to their dependency on claim 21. 
Claim 29 recites “the amount of the dose”. There is no antecedent basis for this claimed limitation. Claims 30-35 are rejected due to their dependency on claim 21. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1).
Regarding claims 21-26 Matsugi discloses a method of treating an inflammatory condition in a patient in need thereof, the method consisting of the step of administering through oral inhalation [0003]-[0004] to a patient a single dose (each single dose is 5-200mg [0107]) of acetylsalicylic acid (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) formulated as a dry powder comprising dry particles In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). As such the required dosage to be effective is interpreted as being less than 81mg. Since Matsugi discloses single dosages of 5-200mg [0107], which reads on less than 81mg, Matsugi anticipates the functional language of the dose being effective to reduce inflammation in the patient. Alternatively, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)) by a dry powder inhaler (abstract; figure 1), the dry powder inhaler having a mouthpiece (13) and an actuation member (2, 3; [0028] [0033]) for making available the dose of the acetylsalicylic acid for inhalation ([0028] [0033] [0096]) by the patient to inflammation, wherein the amount of the dose administered comprises less than less than 81 mg of acetylsalicylic acid, less than 80 mg, less than 75 mg, less than 70 mg, less than 65 mg, less than 60 mg, less than 55 mg, less than 50 mg, less than 45 mg, less than 40 mg, less than 35 mg, less than 30 mg, less than 25 mg, less than 20 mg, less than 15 mg, less than 10 mg, less than 8 mg [0107]. The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.

However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31 from parent case 15/701,257, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to have modified Matsugi wherein the particles have a median geometric diameter ranging from greater than 1 micron to about 5 microns as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not placed any criticality to the specific range of greater than 2 microns to about 5 microns, from greater than 2um to 5um, from greater than 2um to 4um, from greater than 2um to about 2.7um (see [0017] of applicant’s disclosure). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.

In the alternative to the rejection set forth above, claims 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1) in view of Aspirin, the mighty drug (2007) (hereinafter “Aspirin”). 
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1) in view of Aspirin. 
Regarding claims 21-26 Matsugi discloses a method of treating an inflammatory condition in a patient in need thereof, the method consisting of the step of administering through oral inhalation [0003]-[0004] to a patient a single dose (each single dose is 5-200mg [0107]) of acetylsalicylic acid (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) formulated as a dry powder comprising dry particles (abstract; [0098]-[0099], [0101]; [0124]), the dose effective to reduce the risk of the inflammation in the patient (This limitation is interpreted as being functional. As set forth in MPEP 2173.05(g) A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). As such the required dosage to be effective is interpreted as being less than 81mg. Since Matsugi discloses single dosages of 5-200mg [0107], which reads on less than 81mg, Matsugi anticipates the functional language of the dose being effective to reduce inflammation in the patient. Alternatively, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31 from parent case 15/701,257, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
In the event that it is deemed that Matsugi does not disclose the function of “treating an inflammatory condition with aspirin”, Aspirin teaches that it is known to take aspirin in response to a symptom of an inflammatory condition (page 5-page 7).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein the dose is administered to treat an inflammatory condition, as taught by Aspirin for the benefit of stopping pain and inflammation (page 2, first paragraph under “THE MYSTERY”).

Regarding claims 27 and 28, Matsugi as modified discloses the method as claimed but does not explicitly state the dose is administered as a preliminary treatment in response to a symptom of an inflammatory condition, wherein the 
However, Aspirin teaches that it is known to take aspirin as a preliminary treatment in response to a symptom of an inflammatory condition (page 5-page 7), wherein the inflammatory condition is selected from the group consisting of cancer (page 7), COPD, arthritis (page 5) and an autoimmune disorder. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein the dose is administered as a preliminary treatment in response to a symptom of an inflammatory condition, wherein the inflammatory condition is selected from the group consisting of cancer, COPD, arthritis and an autoimmune disorder as taught by Aspirin for the benefit of stopping pain and inflammation (page 2, first paragraph under “THE MYSTERY”).

Claims 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1)
Regarding claims 29-34 Matsugi discloses a method of treating an inflammatory condition in a patient in need thereof, the method consisting of using a drug delivery system (figure 1) to administer through oral inhalation [0003]-[0004] to a patient a single dose (each single dose is 5-200mg [0107]) of acetylsalicylic acid (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) formulated as a dry powder comprising dry particles (abstract; [0098]-[0099], [0101]; [0124]), the dose effective to reduce the risk of the inflammation in the patient (This limitation is In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). As such the required dosage to be effective is interpreted as being less than 81mg. Since Matsugi discloses single dosages of 5-200mg [0107], which reads on less than 81mg, Matsugi anticipates the functional language of the dose being effective to reduce inflammation in the patient. Alternatively, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)) by a dry powder inhaler (abstract; figure 1), the drug delivery system comprises:
the single dose of acetylsalicylic acid (each single dose is 5-200mg [0107]) (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid); and
the dry powder inhaler, wherein the dry powder inhaler comprises a mouthpiece (top of figure 1), a reservoir (5b) for receiving the dose of the acetylsalicylic acid, and an actuation member (2, 3; [0028] [0033]) for making available the dose of the acetylsalicylic acid for inhalation ([0028] [0033] [0096]) by the through the mouthpiece [0094] [0096], 
wherein the amount of the dose administered comprises less than less than 81 mg of acetylsalicylic acid, less than 80 mg, less than 75 mg, less than 70 mg, less than 65 mg, less than 60 mg, less than 55 mg, less than 50 mg, less than 45 mg, less than 40 mg, less than 35 mg, less than 30 mg, less than 25 mg, less than prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.

In the alternative to the rejection set forth above, claims 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Aspirin. 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Aspirin. 
Regarding claims 29-34 Matsugi discloses a method of treating an inflammatory condition in a patient in need thereof, the method consisting of using a drug delivery system (figure 1) to administer through oral inhalation [0003]-[0004] to a patient a single dose (each single dose is 5-200mg [0107]) of acetylsalicylic acid (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) formulated as a dry powder comprising dry particles (abstract; [0098]-[0099], [0101]; [0124]), the dose effective to reduce the risk of the inflammation in the patient (This limitation is interpreted as being functional. As set forth in MPEP 2173.05(g) A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). As such the required dosage to be effective is interpreted as being less than 81mg. Since Matsugi discloses single dosages of 5-200mg [0107], which reads on less than 81mg, Matsugi anticipates prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)) by a dry powder inhaler (abstract; figure 1), the drug delivery system comprises:
the single dose of acetylsalicylic acid (each single dose is 5-200mg [0107]) (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid); and
the dry powder inhaler, wherein the dry powder inhaler comprises a mouthpiece (top of figure 1), a reservoir (5b) for receiving the dose of the acetylsalicylic acid, and an actuation member (2, 3; [0028] [0033]) for making available the dose of the acetylsalicylic acid for inhalation ([0028] [0033] [0096]) by the through the mouthpiece [0094] [0096], 
wherein the amount of the dose administered comprises less than less than 81 mg of acetylsalicylic acid, less than 80 mg, less than 75 mg, less than 70 mg, less than 65 mg, less than 60 mg, less than 55 mg, less than 50 mg, less than 45 mg, less than 40 mg, less than 35 mg, less than 30 mg, less than 25 mg, less than 20 mg, less than 15 mg, less than 10 mg, less than 8 mg [0107]. The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
In the event that it is deemed that Matsugi does not disclose the function of “treating an inflammatory condition with aspirin”, Aspirin teaches that it is known to 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein the dose is administered to treat an inflammatory condition, as taught by Aspirin for the benefit of stopping pain and inflammation (page 2, first paragraph under “THE MYSTERY”).

Regarding claim 35, Matsugi as modified discloses the method as claimed but does not explicitly state wherein the inflammatory condition is selected from the group consisting of cancer, COPD, arthritis and an autoimmune disorder. 
However, Aspirin teaches that it is known to take aspirin, wherein the inflammatory condition is selected from the group consisting of cancer (page 7), COPD, arthritis (page 5) and an autoimmune disorder. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein wherein the inflammatory condition is selected from the group consisting of cancer, COPD, arthritis and an autoimmune disorder as taught by Aspirin for the benefit of stopping pain and inflammation (page 2, first paragraph under “THE MYSTERY”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785